DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “proof is configured to be verified” in claim 19; “proof is configured to be verified” in claim 20; “first function is configured to take” in claim 22; “second function configured to validate” in claim 25; and “fact database configured to be read” in claim 30.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,080,412.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-33 are the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/359,252
1. A method comprising: creating a block chain controlling an access to an encrypted file system, the block chain comprising a plurality of blocks, wherein the block chain defines a policy or an authority, wherein the policy defines a role and the authority associated with the role, and wherein the authority defines a permission of a user to access at least a portion of the encrypted file system; creating a computational checkpoint proving a validity of the block chain based on the policy and the authority defined in the block chain, by: performing an expensive computation from an initial block in the block chain to a last block in the block chain, wherein the expensive computation validates each block between the initial block and the last block based on the policy and the authority stored in the block chain; creating a proof of the validity of the block chain based on the expensive computation; storing the proof after the last block in the block chain; and verifying validity of the block chain by examining the proof, without performing the expensive computation.  
2. The method of claim 1, wherein said verifying the validity is at least ten times faster than performing the expensive computation.  
3. The method of claim 1, wherein a memory footprint of the block chain exceeds a memory footprint of the proof by more than 1,000 times.  

4. A method comprising: obtaining a linear sequence controlling an access to an encrypted data, the linear sequence comprising a plurality of blocks, wherein the linear sequence defines a policy or an authority, wherein the policy defines a role and the authority associated with the role, and wherein the authority defines a permission of a user to access at least a portion of the encrypted data; creating a computational checkpoint proving a validity of at least a portion of the linear sequence based on the policy and the authority defined in the linear sequence, by: performing an expensive computation from an initial block in the linear sequence to a selected block in the linear sequence, wherein the expensive computation validates each block within the initial block and the selected block based on the policy and the authority; creating a proof of the validity of at least the portion of the linear sequence based on the expensive computation; and storing the proof after the selected block in the linear sequence, wherein the proof is configured to be verified by a computation faster than the expensive computation.  
5. The method of claim 4, wherein the proof is configured to be verified by a computation at least ten times faster than the expensive computation.  
6. The method of claim 4, comprising: proving validity of at least the portion of the linear sequence by providing the proof, without performing the expensive computation.  
7. The method of claim 4, said creating the proof comprising: obtaining a first function configured to take as input a second function and an input to the second function, and to produce an output and the proof that the output is a proper output of second function given the input; and executing the first function to obtain the output and the proof.  
8. The method of claim 7, comprising: checking that the output is a valid output of the second function and the input using the proof, the output and the input.  
9. The method of claim 7, comprising: checking that the output is a valid output of the second function and the input using the proof, the output and the second function.  
10. The method of claim 7, wherein the second function is configured to validate that each block in the portion of the linear sequence is constructed according to the policy.  
11. The method of claim 4, wherein a memory footprint of the linear sequence exceeds a 1 GB, and wherein a memory footprint of the proof is less than a kilobyte.  
12. The method of claim 4, performing the expensive computation comprising: -72- Attorney Docket No. 133236-8003.US03 iterating over the portion of the linear sequence from the initial block to the selected block and checking a validity of signatures, the policy, the authority, or a clock feed contained in the portion of the linear sequence.  
13. The method of claim 4, the block in the plurality of blocks comprising the policy, a user profile, or an event including a change to the encrypted data, or a change to a plurality of users of the linear sequence.  
14. The method of claim 4, reducing network bandwidth usage via the computational checkpoint by: receiving from a requester a request for a second block in the linear sequence; sending to the requester the second block, and a fact set containing the policy and the authority associated with a creation of the second block, and a second proof that the second block and the fact set are correct, thereby reducing the network bandwidth usage by not sending the linear sequence preceding the second block to the requester.  
15. The method of claim 4, comprising: creating a fact database indicating the user and the role of the user associated with the linear sequence, wherein the fact database is configured to be read when deciding if an event is valid and acceptable to the linear sequence.  
16. The method of claim 15, comprising: proving that the fact database is valid by: creating a hash tree of the fact database, wherein a value of a root of the hash tree is unique to a plurality of facts in the fact database, wherein the plurality of facts is used in generating the hash tree; computing a proof that the root of the hash tree is correctly constructed from the plurality of facts, and that the plurality of facts conform to the policy; and -73- Attorney Docket No. 133236-8003.US03 reducing network bandwidth usage by transmitting the root of the hash tree and the proof to show that the fact database is valid, thereby avoiding transmission of the whole fact database.  
17. The method of claim 4, comprising: receiving from a requester a request regarding the linear sequence; and providing an answer to the request and a proof that the answer is correct, without providing the linear sequence to the requester, thereby reducing network bandwidth usage.  
18. The method of claim 17, the request comprising a request for a list of users in the linear sequence, or a question whether the user is associated with the linear sequence.  
19. A system comprising: at least one processor; and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, perform a method comprising: obtaining a linear sequence controlling an access to an encrypted data, the linear sequence comprising a plurality of blocks, wherein a block in the plurality of blocks defines a user permission to access at least a portion of the encrypted data; creating a computational checkpoint proving a validity of at least a portion of the linear sequence based on the user permission defined in the linear sequence, by: -74- Attorney Docket No. 133236-8003.US03 performing an expensive computation from an initial block in the linear sequence to a selected block in the linear sequence, wherein the expensive computation validates each block within the initial block and the selected block based on the user permission; creating a proof of the validity of at least the portion of the linear sequence based on the expensive computation; and storing the proof after the selected block in the linear sequence, wherein the proof is configured to be verified by a computation faster than the expensive computation.  
20. The method of claim 19, wherein the proof is configured to be verified by a computation at least ten times faster than the expensive computation.  
21. The system of claim 19, the processor performing the method comprising: verifying the validity of at least the portion of the linear sequence by examining the proof, without performing the expensive computation.  
22. The system of claim 19, the processor creating the proof comprising the processor performing the method comprising: obtaining a first function configured to take as input a second function and an input to the second function, and to produce an output and the proof that the output is a proper output of second function given the input; and executing the first function to obtain the output and the proof.  
23. The system of claim 22, the processor performing the method comprising: -75- Attorney Docket No. 133236-8003.US03 checking that the output is a valid output of the second function and the input using the proof, the output and the input.  
24. The system of claim 22, the processor performing the method comprising: checking that the output is a valid output of the second function and the input using the proof, the output and the second function.  
25. The system of claim 22, the second function configured to validate that each block in the portion of the linear sequence is constructed according to a policy.  
26. The system of claim 19, wherein a memory footprint of the linear sequence exceeds a memory footprint of the proof by more than 1,000 times.  
27. The system of claim 19, the processor performing the expensive computation comprising the processor performing the method comprising: iterating over the portion of the linear sequence from the initial block to the selected block and checking a validity of signatures, a policy, the authority, or a clock feed contained in the portion of the linear sequence.  
28. The system of claim 19, the block in the plurality of blocks comprising a policy, a user profile, or an event including a change to the encrypted data, or a change to a plurality of users of the linear sequence.  
29. The system of claim 19, the processor reducing network bandwidth usage via the computational checkpoint comprising the processor performing the method comprising: receiving from a requester a request for a second block in the linear sequence; and -76- Attorney Docket No. 133236-8003.US03sending to the requester the second block, and a fact set containing a user permission associated with a creation of the second block, and a second proof that the second block and the fact set are correct, thereby reducing the network bandwidth usage by not sending the linear sequence preceding the second block to the requester.  
30. The system of claim 19, the processor performing the method comprising: creating a fact database indicating a user and a role of the user associated with the linear sequence, wherein the fact database is configured to be read when deciding if an event is valid and acceptable to the linear sequence.  
31. The system of claim 30, the processor performing the method comprising: proving that the fact database is valid by: creating a hash tree of the fact database, wherein a value of a root of the hash tree is unique to a plurality of facts in the fact database, wherein the plurality of facts is used in generating the hash tree; computing a proof that the root of the hash tree is correctly constructed from the plurality of facts, and that the plurality of facts conform to user permissions; and reducing network bandwidth usage by transmitting the root of the hash tree and the proof to show that the fact database is valid, thereby avoiding transmission of the whole fact database.  
32. The system of claim 19, the processor performing the method comprising: receiving from a requester a request regarding the linear sequence; and providing an answer to the request and a proof that the answer is correct, without providing the linear sequence to the requester, thereby reducing network bandwidth usage.  
33. The system of claim 32, the request comprising a request for a list of users in the linear sequence, or a question whether a user is associated with the linear sequence.

11,080,412
1. A method comprising:
obtaining a linear sequence controlling an access to an encrypted data, the linear sequence comprising a plurality of blocks,
wherein the linear sequence defines a policy or an authority,
wherein the policy defines a role and the authority associated with the role,
and wherein the authority defines a permission of a user to access at least a portion of the encrypted data;
creating a computational checkpoint proving a validity of at least a portion of the linear sequence based on the policy and the authority defined in the linear sequence, by:
performing an expensive computation from an initial block in the linear sequence to a selected block in the linear sequence,
wherein the expensive computation validates each block within the initial block and the selected block based on the policy and the authority;
creating a proof of the validity of at least the portion of the linear sequence based on the expensive computation;
storing the proof after the selected block in the linear sequence,
wherein the proof is configured to be verified by a computation faster than the expensive computation;
reducing network bandwidth usage via the computational checkpoint by:
receiving from a requester a request for a second block in the linear sequence; and
sending to the requester the second block, and a fact set containing the policy and the authority associated with a creation of the second block, and a second proof that the second block and the fact set are correct, thereby reducing the network bandwidth usage by not sending the linear sequence preceding the second block to the requester.
2. The method of claim 1, comprising:
proving validity of at least the portion of the linear sequence by providing the proof, without performing the expensive computation.
3. The method of claim 1, said creating the proof comprising:
obtaining a first function configured to take as input a second function and an input to the second function, and to produce an output and the proof that the output is a proper output of second function given the input; and
executing the first function to obtain the output and the proof.
4. The method of claim 3, comprising:
checking that the output is a valid output of the second function and the input using the proof, the output and the input.
5. The method of claim 3, comprising:
checking that the output is a valid output of the second function and the input using the proof, the output and the second function.
6. The method of claim 3, wherein the second function is configured to validate that each block in the portion of the linear sequence is constructed according to the policy.
7. The method of claim 1, wherein a memory footprint of the linear sequence exceeds a 1 GB, and wherein a memory footprint of the proof is less than a kilobyte.
8. The method of claim 1, performing the expensive computation comprising:
iterating over the portion of the linear sequence from the initial block to the selected block and checking a validity of signatures, the policy, the authority, or a clock feed contained in the portion of the linear sequence.
9. The method of claim 1, the block in the plurality of blocks comprising the policy, a user profile, or an event including a change to the encrypted data, or a change to a plurality of users of the linear sequence.
10. The method of claim 1, comprising:
creating a fact database indicating the user and the role of the user associated with the linear sequence, wherein the fact database is configured to be read when deciding if an event is valid and acceptable to the linear sequence.
11. The method of claim 10, comprising:
proving that the fact database is valid by:
creating a hash tree of the fact database, wherein a value of a root of the hash tree is unique to a plurality of facts in the fact database, wherein the plurality of facts is used in generating the hash tree;
computing a proof that the root of the hash tree is correctly constructed from the plurality of facts, and that the plurality of facts conform to the policy; and
reducing the network bandwidth usage by transmitting the root of the hash tree and the proof to show that the fact database is valid, thereby avoiding transmission of the whole fact database.
12. The method of claim 1, comprising:
receiving from the requester a request regarding the linear sequence; and
providing an answer to the request and a proof that the answer is correct, without providing the linear sequence to the requester, thereby reducing the network bandwidth usage.
13. The method of claim 12, the request comprising a request for a list of users in the linear sequence, or a question whether the user is associated with the linear sequence.
14. A system comprising:
at least one processor; and
memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, perform a method comprising:
obtaining a linear sequence controlling an access to an encrypted data, the linear sequence comprising a plurality of blocks,
wherein a block in the plurality of blocks defines a user permission to access at least a portion of the encrypted data;
creating a computational checkpoint proving a validity of at least a portion of the linear sequence based on the user permission defined in the linear sequence, by:
performing an expensive computation from an initial block in the linear sequence to a selected block in the linear sequence,
wherein the expensive computation validates each block within the initial block and the selected block based on the user permission;
creating a proof of the validity of at least the portion of the linear sequence based on the expensive computation; and
storing the proof after the selected block in the linear sequence,
wherein the proof is configured to be verified by a computation faster than the expensive computation;
reducing network bandwidth usage via the computational checkpoint comprising:
receiving from a requester a request for a second block in the linear sequence; and
sending to the requester the second block, and a fact set containing a user permission associated with a creation of the second block, and a second proof that the second block and the fact set are correct, thereby reducing the network bandwidth usage by not sending the linear sequence preceding the second block to the requester.
15. The method of claim 14, wherein the proof is configured to be verified by a computation at least ten times faster than the expensive computation.
16. The system of claim 14, the processor performing the method comprising:
verifying the validity of at least the portion of the linear sequence by examining the proof, without performing the expensive computation.
17. The system of claim 14, the processor creating the proof comprising the processor performing the method comprising:
obtaining a first function configured to take as input a second function and an input to the second function, and to produce an output and the proof that the output is a proper output of second function given the input; and
executing the first function to obtain the output and the proof.
18. The system of claim 17, the processor performing the method comprising:
checking that the output is a valid output of the second function and the input using the proof, the output and the input.
19. The system of claim 17, the processor performing the method comprising:
checking that the output is a valid output of the second function and the input using the proof, the output and the second function.
20. The system of claim 17, the second function configured to validate that each block in the portion of the linear sequence is constructed according to a policy.
21. The system of claim 14, the processor performing the expensive computation comprising the processor performing the method comprising:
iterating over the portion of the linear sequence from the initial block to the selected block and checking a validity of signatures, a policy, an authority, or a clock feed contained in the portion of the linear sequence.
22. The system of claim 14, the block in the plurality of blocks comprising a policy, a user profile, or an event including a change to the encrypted data, or a change to a plurality of users of the linear sequence.
23. The system of claim 14, the processor performing the method comprising:
creating a fact database indicating a user and a role of the user associated with the linear sequence, wherein the fact database is configured to be read when deciding if an event is valid and acceptable to the linear sequence.
24. The system of claim 23, the processor performing the method comprising:
proving that the fact database is valid by:
creating a hash tree of the fact database, wherein a value of a root of the hash tree is unique to a plurality of facts in the fact database, wherein the plurality of facts is used in generating the hash tree;
computing a proof that the root of the hash tree is correctly constructed from the plurality of facts, and that the plurality of facts conform to user permissions; and
reducing the network bandwidth usage by transmitting the root of the hash tree and the proof to show that the fact database is valid, thereby avoiding transmission of the whole fact database.
25. The system of claim 14, the processor performing the method comprising:
receiving from the requester a request regarding the linear sequence; and
providing an answer to the request and a proof that the answer is correct, without providing the linear sequence to the requester, thereby reducing the network bandwidth usage.
26. The system of claim 25, the request comprising a request for a list of users in the linear sequence, or a question whether a user is associated with the linear sequence.



Allowable Subject Matter
Claims 1-33 are allowed, however they are currently rejected under obvious-type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Bres, US 2019/0273616 disclose of mildly expensive computations requiring a desired amount of time, wherein the proof of work time determines how long it will take for the computations, see paragraph 0003.
The prior art teachings of Li et al, US 2021/0092127 disclose of providing access control information on chain in a blockchain application that includes access control rules and roles, see paragraph 0026.
Simons, U.S. Patent 10,425,426 similarly discloses including access control information within a blockchain that dictates what can be accessed by whom, column 3, lines 1-6 & 50-61.
Yakira et al, US 2022/0038264 (paragraph 0051); Bartolucci et al, US 2021/0158342 (paragraph 0051); and Mathieson et al US 2020/0065802 (paragraph 0218) each disclose of performing off blockchain calculations since they are expensive computations.
As per claim 1, it was not fond to be taught in the prior art at least for creating a computational checkpoint proving a validity of the block chain based on a policy and a authority defined in a block chain, by: performing an expensive computation from an initial block in the block chain to a last block in the block chain, wherein the expensive computation validates each block between the initial block and the last block based on the policy and the authority stored in the block chain; creating a proof of the validity of the block chain based on the expensive computation; storing the proof after the last block in the block chain; and verifying validity of the block chain by examining the proof, without performing the expensive computation.
As per claim 4, it was not found to be taught in the prior art at least for creating a computational checkpoint proving a validity of at least a portion of a linear sequence based on a policy and a authority defined in the linear sequence, by: performing an expensive computation from an initial block in the linear sequence to a selected block in the linear sequence, wherein the expensive computation validates each block within the initial block and the selected block based on the policy and the authority; creating a proof of the validity of at least the portion of the linear sequence based on the expensive computation; and storing the proof after the selected block in the linear sequence, wherein the proof is configured to be verified by a computation faster than the expensive computation.
As per claim 19, it was not found to be taught in the prior art for at least creating a computational checkpoint proving a validity of at least a portion of a linear sequence based on a user permission defined in the linear sequence, by: -74-Attorney Docket No. 133236-8003.US03performing an expensive computation from an initial block in the linear sequence to a selected block in the linear sequence, wherein the expensive computation validates each block within the initial block and the selected block based on the user permission; creating a proof of the validity of at least the portion of the linear sequence based on the expensive computation; and storing the proof after the selected block in the linear sequence, wherein the proof is configured to be verified by a computation faster than the expensive computation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fletcher, US 2020/0213085 is relied upon for disclosing of proof of work for blockchains are performed by miners, wherein the computations are expensive, see paragraph 0046.
Abdulla et al, US 2021/0258372 is relied upon for disclosing of creating checkpoint for worker notes to enter a blockchain to perform proof of work (paragraph 0052), whereby the proof of work is computationally expensive (paragraph 0104).
Wood et al, US 2020/0159697 is relied upon for disclosing of a peer creating a checkpoint message specific of a certain block height by inspection of a local blockchain, see paragraph 0055.
Natarajan et al, US 2020/0073962 is relied upon for disclosing of a chaincode specifying checkpoints that should be created at every ‘m’ blocks committed to the blockchain, see paragraph 0071.
Manevich et al, US 2021/0326352 is relied upon for disclosing of maintain a latest state of a blockchain in a checkpoint, see paragraph 0061.
Long et al, US 2021/0035098 is relied upon for disclosing of validating blockchains at checkpoint blocks, wherein checkpoint blocks are subsets of blocks in the blockchain, see paragraph 0014.
Hunt et al, US 2018/0152289 is relied upon for disclosing of a certified checkpoint for a ledger enabling a third party to verify that the ledger has integrity at a known starting state, see paragraph 0009.
Abraham, “Don’t Trust. Verify. and Checkpoint?” is relied upon for disclosing of including checkpoints on blockchains to provide finality for blocks up to that point, see page 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431